NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 2 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-50466

              Plaintiff - Appellee,               D.C. No. 3:14-cr-00633-CAB

    v.
                                                  MEMORANDUM*
 JAVIER TOSHIRO TOKUNAGA-
 FUJIGAKI,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Southern District of California
                   Cathy Ann Bencivengo, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         Javier Toshiro Tokunaga-Fujigaki appeals from the district court’s judgment

and challenges the 48-month sentence imposed following his guilty-plea

conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Tokunaga-Fujigaki contends that the district court erred in denying his

request for a minor role adjustment under U.S.S.G. § 3B1.2(b) by misapplying the

Guideline. We review the district court’s interpretation of the Guidelines de novo

and its factual finding that a defendant was not a minor participant for clear error.

See United States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014), cert. denied,

135 S. Ct. 1467 (2015). Contrary to Tokunaga-Fujigaki’s contention, the record

reflects that the district court understood and applied the correct legal standard,

properly considered the totality of the circumstances, and did not rely on improper

factors in denying the adjustment. Moreover, the district court did not clearly err

by finding that Tokunaga-Fujigaki did not play a minor role in the offense. See

Hurtado, 760 F.3d at 1069.

      Tokunaga-Fujigaki also contends that his supervised release term is

substantively unreasonable in light of his status as a deportable alien. The district

court did not abuse its discretion in imposing Tokunaga-Fujigaki’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The supervised release term is

substantively reasonable in light of the totality of the circumstances, including

Tokunaga-Fujigaki’s recent arrest for a similar offense. See id.; see also U.S.S.G.

                                           2                                   14-50466
§ 5D1.1 cmt. n.5 (supervised release for a deportable alien is appropriate if it

would provide an added measure of deterrence and protection)

      AFFIRMED.




                                          3                                    14-50466